I concur in the holding of the majority with reference to the item of $897.46. That was interest paid by the appellee to the former holders of the note and appellant did not receive any portion of it. Under the well-established rule as announced in the cited case of Hamilton v. Bill, Tex. Civ. App. 90 S.W.2d 929, and the many cases following it, appellee was not entitled to have that item credited upon appellant's note because it had not been paid to appellant.
I cannot agree with the holding of the majority, however, with reference to the item of $550 designated as bonus. This is the identical question involved in the case of Cora L. Hance v. R. Q. Stubbs, 146 S.W. 492, decided by this court, the opinion in which was handed down November 25, 1940. As expressed in the dissenting opinion filed by me in that case, I was unable to agree with the majority of the court in the conclusions reached by them concerning the position in a series of notes that is occupied by an item that is deducted from the ostensible amount of a loan and ordinarily designated as a bonus. In my opinion, such an item is not, under the law, arbitrarily distributed over the entire series of notes pro rata; but, in the absence of an appropriation by the parties themselves, it is relegated to the last portion of the indebtedness. The law will not arbitrarily appropriate payments made on such indebtedness to that portion which is illegal and void as long as there is a legitimate portion of it still remaining unpaid. Such is the effect of the holding of the majority, nevertheless, and, for all of the reasons expressed in my dissenting opinion in the Stubbs case, I respectfully dissent from their holding in this case in respect to the item of $550 designated as bonus. *Page 504